—In an action to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Orange County (Slobod, J.), dated December 9, 1998, which denied his motion for summary judgment, and, upon searching the record, granted summary judgment in favor of the defendants.
Ordered that the order is affirmed, with costs.
The plaintiff and the defendants entered into a settlement agreement which provided that the terms were to remain confidential with certain exceptions, including disclosure “as may be required by law or legal process”. The plaintiff contends that the defendant Howard Mills, the Wallkill Town Supervisor, breached the confidentiality clause when, in response to a question at a meeting of the Town Board, he revealed the amount of the severance payment received by the plaintiff under the agreement.
The defendants contend that the disclosure was required by the Freedom of Information Law (see, Public Officers Law art 6; hereinafter FOIL). It is well settled that FOIL imposes a broad duty of disclosure on government agencies (see, Public Officers Law § 84; Matter of Fink v Lefkowitz, 47 NY2d 567). All agency records are presumptively available for public inspection and copying, unless they fall within an exception which permits agencies to withhold certain records (see, Public Officers Law § 87 [2]; Matter of Farbman & Sons v New York City Health & Hosps. Corp., 62 NY2d 75, 79-80). The disclosure of the amount of the severance payment does not fall within an exception under FOIL.
*391Although the defendants did not seek court authorization for disclosure, the agreement did not require prior court authorization.
The plaintiffs remaining contentions are without merit. Santucci, J. P., Joy, Goldstein and Schmidt, JJ., concur.